DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant appears to be electing Group II (claims 2 and 20) with traverse in the reply filed on December 10, 2020, which is acknowledged.  Applicants request that Group I (claims 1, 3-10, and 12-15) be rejoined with Group II, and be examined.  Upon consideration, Group I is rejoined with Group II, and will be examined.  
Applicants further request that Groups III (claim 11) and IV (claims 16-19) be rejoined with Group II.  However, Groups III and IV will not be rejoined or examined at this time.  Applicants’ traversal is on the grounds that there would not be a searching burden for the Examiner.  This is not found persuasive because inclusion of claims 11 and 16-19 would create a search burden because these claims are directed to a product that can be created using other cloning methods (claim 11) or to a method having different steps and different endpoints to the elected claims (claims 16-19).
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 10, 2020.  Claims 1-10, 12-15, and 20 are under examination.

Information Disclosure Statement
The Information Disclosure Statement filed June 20, 2019 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 1, lines 11-12, it is not clear what is meant by the phrase “each inducible promoter in the expression vector is derived from the same promoter family.”  How like each other or an original promoter must each inducible promoter be in order to be considered “derived from?”  Must the promoter be a functional derivative?  It is suggested that “derived” be changed to “obtained.”
Claims 3-10 and 12-15 depend from claim 1, and are therefore included in this rejection.
At claim 2, lines 4-5, it is not clear if each of the inserts include both the first coding region and the second coding region, or if the first coding region is found in the first insert and the second coding region is found in the second insert.
At claim 2, line 7, it is not clear if the first insert is the same first insert of line 4, or if it is a different first insert.
At claim 2, line 10, it is not clear if the first insert is the same as the first insert of line 4 or the first insert of line 7.

At claim 4, lines 6-7, improper Markush language is used, which renders the metes and bounds of the claim unclear.  At line 7, “or” should be changed to “and.”
At claim 8, the phrase “derivative of a single RNA polymerase promoter” is unclear.  How like the RNA polymerase promoter must the derivative be?  Must it be a functional derivative?
Claims 9-10 depend from claim 8, and are therefore included in this rejection.
At claim 9, lines 2-3, improper Markush language is used, which renders the metes and bounds of the claim unclear.  At line 2, “or” should be changed to “and.”
Claim 10 depends from claim 9, and is therefore included in this rejection.
At claim 10, line 3, improper Markush language is used, which renders the metes and bounds of the claim unclear.  At line 3, “or” should be changed to “and.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanusa et al. (406 Analytical Biochemistry 141-146 (2010), and cited in the Information Disclosure Statement filed June 20, 2019) in view of Sayers et al. (16(3) Nucleic Acids Research 791-802 (1988)).
Blanusa discloses enzyme independent methods of gene cloning that employ phosphorothioate linkages of primers (abstract, paragraph bridging pages 142 and 143, and Figure 2.  Specifically, Blanusa discloses that the primers used each have at least one phosphorothioate linkage (Figure 2).  Blanusa discloses amplification of vectors and the target gene (i.e., the insert including the coding sequence) using polymerase chain reaction (PCR) (paragraph bridging pages 142 and 143 and Figure 2).  Blanusa further discloses cleavage of the PCR products, resulting in single-stranded overhangs, which can be 
Blanusa fails to explicitly disclose or suggest using the phosphorothioate method of enzyme-free cloning using more than one insert, each having a coding sequence.  Blanusa fails to explicitly disclose or suggest that the annealing of the inserts to the vector are performed in the presence of a cation.
Sayers discloses methods of phosphorothioate-based oligonucleotide-directed mutagenesis (abstract).  Sayers discloses that repolymerization (i.e., annealing) of the nucleic acid after a gapping reaction takes place in the presence of magnesium (a cation) (abstract, paragraph bridging pages 793 and 794, and Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use more than one insert, each insert providing a coding sequence, in Blanusa’s method because this provides for a single vector that is able to express more than one protein in a host cell.  The level of skill in the biotechnology arts relating to cloning methods is extremely high.  As such, one of ordinary skill in the art would have been able to adapt Blanusa’s method to include more than one insert, or even up to four or more inserts with a predictable and reasonable expectation of success.
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Sayers’ cation, such as magnesium, in the annealing reaction of Blanusa because, as disclosed by Sayers, inclusion of magnesium in the annealing solution provides for a rapid annealing of nucleic acids, which is desirable in Blanusa’s enzyme-free cloning method.

Claims 1, 3-5, 8-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanusa in view of Sayers as applied to claims 2 and 20 above, and further in view of  Brieba et al. (40 Biochemistry 3882-3890 (2001)).
Blanusa and Sayers disclose and suggest a method of enzyme-free cloning, as discussed above.

Brieba discloses the structures of a T7 RNA polymerase promoter complex (an inducible promoter) (abstract).  Brieba discloses that mutants of the promoter can exhibit reduced activity on some nucleic acids (abstract).  Brieba discloses both initiation and melting region mutants (page and page 3889).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Brieba’s T7 RNA polymerase promoter mutants in the method disclosed and suggested by Blanusa and Sayers because the mutants of varying strength provide for greater control over the expression of the multiple inserts in the vector, which in turn provides for expression of the coding sequences at different levels where differing levels of expression are desirable.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add the inducer to the cell culture in order to express the coding regions that have been inserted into the vector because, using an inducible promoter, such as the T7 RNA promoter provides an additional level of control over expression of the coding regions because expression will only begin upon addition of the inducer.

Claims 6-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanusa in view of Sayers and Brieba as applied to claims 1-5, 8-10, 15, and 20 above, and further in view of Newman et al. (95(4) Biotechnology and Bioengineering 684-691 (2006), and cited in the Information Disclosure Statement filed June 20, 2019).
Blanusa, Sayers, and Brieba disclose and suggest a method of enzyme-free cloning, where more than one coding region insert is inserted into a vector, as discussed above.

Newman discloses production of amorpha-4,11-diene in E. coli host cells (abstract).  Newman discloses that the pathway for the production of amorpha-4,11-diene is a nine-gene biosynthetic pathway, and that amorpha-4,11-diene is a precursor of the antimalarial drug artemisinin (abstract).  Newman discloses E. coli cells containing three plasmids to produce amorpha-4,11-diene (page 685, paragraph bridging columns 1 and 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply the enzyme-free cloning method disclosed and suggested by Blanusa, Sayers, and Brieba to prepare Newman’s amorpha-4,11-diene because use of a single multi-cistronic plasmid provides a faster method of amorpha-4,11-diene production, without having to transform the E. coli cells with multiple plasmids, and the use of a single promoter family that can be induced by a single inducer further provides for a more streamlined, simpler production path for amorpha-4,11-diene.  In turn, this can be used to prepare the desired antimalarial drug artemisinin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636